FILED

OCT 29 2019

UNITED STATES DISTRICT COURT Clerk, U.S. District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia
CHARLES ANTONIO DEVON WRIGHT, )
)
Plaintiff, )
)

V. ) Civil Action No. 1:19-cv-02809 (UNA)
)
)
PRESIDENT OF THE UNITED )
STATE BANK, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis. The Court will grant the in
forma pauperis application and dismiss the case because the complaint fails to meet the minimal
pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977). “A confused and rambling narrative of charges and conclusions . . . does not

 
 

comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71 F. Supp. 3d 163,
169 (D.D.C. 2014) (citation and internal quotation marks omitted).

Plaintiff, a prisoner designated to the Larimer County Jail, located in Fort Collins,
Colorado, has sued the “President of the United State Bank.” The identity of the defendant is
unclear, and plaintiff lists defendant’s address as that belonging to this courthouse. The complaint
identifies this matter as a “suit in equity,” however he also seeks $300,000 dollars and restoration
of [sic]‘‘the fortune and levying a tax on property, bring back into State.” The rambling allegations
mostly consist of ruminations on arcane legal authorities, followed by indistinct allegations
regarding real property, breach of warranty, corporate liability, insolvency, and malicious
prosecution.

The complaint is vague, confused, and fails to provide adequate notice of any claim. The
intended defendant is indeterminate, and the complaint also fails to set forth allegations with
respect to this Court’s jurisdiction over plaintiff's entitlement to relief or a valid basis for any
award of damages. As drafted, the complaint fails to meet the minimum pleading standard set
forth in Rule 8(a). Therefore, the Court will grant plaintiff's application to proceed in forma

pauperis and will dismiss the complaint. An Order consistent with this Memorandum Opinion is

LLM, Ee

ao

Date: October-S , 2019 uni a aly is dg e

issued separately.